Name: Commission Implementing Decision (EU) 2016/448 of 23 March 2016 amending Annexes I and II to Decision 2003/467/EC in relation to the official tuberculosis-free and brucellosis-free status of Malta as regards bovine herds (notified under document C(2016) 1697) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  trade policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 2016-03-24

 24.3.2016 EN Official Journal of the European Union L 78/78 COMMISSION IMPLEMENTING DECISION (EU) 2016/448 of 23 March 2016 amending Annexes I and II to Decision 2003/467/EC in relation to the official tuberculosis-free and brucellosis-free status of Malta as regards bovine herds (notified under document C(2016) 1697) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 4 of Annex A.I and paragraph 7 of Annex A.II thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals. It lays down the conditions whereby a Member State may be declared officially tuberculosis-free or officially brucellosis-free as regards bovine herds. (2) Commission Decision 2003/467/EC (2) provides that the Member States listed in Chapter 1 of Annex I and in Chapter 1 of Annex II thereto are declared officially free of tuberculosis and officially free of brucellosis, respectively, as regards bovine herds. (3) Malta has submitted to the Commission documentation demonstrating compliance for the entire territory of that Member State with the conditions laid down in Directive 64/432/EEC for officially tuberculosis-free and officially brucellosis-free status as regards bovine herds. Accordingly, Malta should be listed in Annexes I and II to Decision 2003/467/EC as an officially tuberculosis-free and officially brucellosis-free Member State as regards bovine herds. (4) Annexes I and II to Decision 2003/467/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). ANNEX Annexes I and II to Decision 2003/467/EC are amended as follows. (1) In Annex I, Chapter 1 is replaced by the following: CHAPTER 1 Officially tuberculosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia FR France LV Latvia LT Lithuania LU Luxembourg HU Hungary MT Malta NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden (2) In Annex II, Chapter 1 is replaced by the following: CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland FR France LV Latvia LT Lithuania LU Luxembourg MT Malta NL Netherlands AT Austria PL Poland RO Romania SI Slovenia SK Slovakia FI Finland SE Sweden